       Case 5:21-cv-01727-EJD Document 22 Filed 03/16/21 Page 1 of 4



 1   CLEMENT SETH ROBERTS (SBN 209203)
     croberts@orrick.com
 2   KAREN G. JOHNSON-MCKEWAN (SBN 121570)
     kjohnson-mckewan@orrick.com
 3   NATHAN SHAFFER (SBN 282015)
     nshaffer@orrick.com
 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone: +1 415 773 5700
     Facsimile: +1 415 773 5759
 7
     ROBERT L. URIARTE (SBN 258274)
 8   ruriarte@orrick.com
     ORRICK, HERRINGTON & SUTCLIFFE LLP
 9   1000 Marsh Road
     MENLO PARK, CA 94021
10   Telephone: +1 650 614 7400
     Facsimile: +1 650 614 7401
11
     Attorneys for Defendant
12   RingCentral, Inc.

13                              UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15

16   ZOOM VIDEO COMMUNICATIONS, INC.,         Case No. 4:21-cv-01727-DMR

17                Plaintiff,                  DECLARATION OF TIFFANY WAN RE
                                              ZOOM’S ADMINISTRATIVE MOTION
18         v.                                 TO SEAL (ECF NO. 5)

19   RINGCENTRAL, INC.,

20                Defendant.

21

22   RINGCENTRAL, INC.,

23                Counterclaimant,

24         v.

25   ZOOM VIDEO COMMUNICATIONS, INC.

26                Counterdefendant.

27

28

                                                                             WAN DECL.
                                                                       4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 22 Filed 03/16/21 Page 2 of 4



 1             I, Tiffany Wan, declare and state as follows:

 2             1.     I am an attorney employed by RingCentral, Inc. (“RingCentral”). My current title

 3   is Intellectual Property Counsel. I am familiar with RingCentral’s policies and business practices,

 4   including what information RingCentral considers confidential and does not disclose to the

 5   public.

 6             2.     I submit this declaration pursuant to Civil Local Rule 79-5(e) in connection with

 7   Zoom’s Administrative Motion to File Portions of the Complaint and Exhibit A (the

 8   “Administrative Motion”). I have personal knowledge of the facts set forth herein, except where

 9   indicated on information and belief, and if called upon as a witness, I could testify to them

10   competently under oath.

11             3.     RingCentral’s licensing and pricing negotiations with other parties is considered

12   commercially sensitive and is treated as confidential within RingCentral. Specific pricing,

13   royalty, deal terms, and revenue information is not disclosed publicly and RingCentral and

14   restricts knowledge of this information within RingCentral to a subset of persons who need this

15   information for their business operations.

16             4.     Disclosure of such information to the public and to RingCentral’s competitors

17   would harm RingCentral. This harm may include, among other things, an adverse impact on

18   RingCentral’s ability to negotiate licenses for its products because other RingCentral partners

19   may use such information as leverage against RingCentral during negotiations. RingCentral’s

20   competitors could use this information to undercut RingCentral’s pricing or deal terms and obtain
21   an unfair competitive advantage.

22             5.     I have reviewed the Administrative Motion and supporting materials, including the

23   exhibits reflecting the information RingCentral seeks to maintain under seal, as reflected in this

24   declaration in the following paragraphs. I am informed and believe, consistent with Zoom’s

25   Certificate of Service (ECF No. 9), that RingCentral and its counsel first received notice of the

26   Administrative Motion on March 12, 2021, making the deadline to file a supporting declaration
27   March 16, 2021, pursuant to Local Rule 79-5(e).

28

                                                                                              WAN DECL.
                                                                                        4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 22 Filed 03/16/21 Page 3 of 4



 1          6.       Zoom’s Complaint contains a confidential deal term consisting of the termination

 2   date of the SAA between Zoom and RingCentral. RingCentral considers the date to be a

 3   proprietary deal term that, if publicly known, its competitors and vendors could use to gain an

 4   unfair advantage or use against RingCentral in negotiations. The date, or information from

 5   which the date can be derived, is in the following portions of the document:

 6                  The time periods on Page 1, lines 12, 24
 7                  The time period on Page 6, line 14
 8                  The time period on Page 7, line 6

 9   Attached as Exhibit 1 to this Declaration is a true and correct copy of Zoom’s Complaint with
10   RingCentral’s proposed redactions highlighted. Attached as Exhibit 2 to this Declaration is a true
11   and correct copy of Zoom’s Complaint with RingCentral’s proposed redactions implemented.
12          7.       Exhibit A to Zoom’s Complaint consists of the contract between RingCentral and

13   Zoom and its nine amendments (the “SAA”). The unredacted copy of the SAA includes

14   financially sensitive information including licensing terms and pricing terms that RingCentral

15   considers to be proprietary and confidential as follows (page numbers refer to the page number of

16   the PDF file, not the numbers on each page which are not sequential):

17                  The highlighted text on page 12

18                  The highlighted text on page 15

19                  The highlighted text on page 21

20                  The highlighted text on page 2

21                  The highlighted text on page 23

22                  The highlighted text on page 32

23                  The highlighted text on page 33

24                  The highlighted text on page 34

25                  The highlighted text on page 35

26                  The highlighted text on page 38
27                  The highlighted text on page 39

28                  The highlighted text on page 41

                                                                                             WAN DECL.
                                                       -3-                            4:21-CV-01727-DMR
        Case 5:21-cv-01727-EJD Document 22 Filed 03/16/21 Page 4 of 4



 1                 The highlighted text on page 42

 2                 The highlighted text on page 43

 3                 The highlighted text on page 44

 4                 The highlighted text on page 45

 5                 The highlighted text on page 46

 6                 The highlighted text on page 47

 7                 The highlighted text on page 55

 8                 The highlighted text on page 56

 9                 The highlighted text on page 57

10                 The highlighted text on page 58

11   Attached as Exhibit 3 to this Declaration is a true and correct copy of Exhibit A to Zoom’s

12   Complaint with RingCentral’s proposed redactions highlighted. Attached as Exhibit 4 to this

13   Declaration is a true and correct copy of Exhibit A to Zoom’s Complaint with RingCentral’s

14   proposed redactions implemented.

15          I declare under penalty of perjury under the laws of the State of California and the United

16   States of America that the foregoing is true and correct to the best of my knowledge.

17          Executed this 16th day of March, 2021, at Hayward, California.

18

19                                                                       Tiffany Wan
20
21

22

23

24

25

26
27

28

                                                                                            WAN DECL.
                                                      -4-                            4:21-CV-01727-DMR
